Citation Nr: 1205364	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in Las Vegas, Nevada.  A transcript of the hearing is in the claims folder.  

Initially, the Board notes that this claim has been subject to a stay on all cases affected by the United States Court of Appeals for Veterans Claims' (Court) decision in Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  On May 8, 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's decision, and issued mandate in Haas effective October 16, 2008.  A petition for a writ of certiorari in Haas was denied by the United States Supreme Court on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the foregoing and Chairman's Memorandum 01-09-03 (January 22, 2009), the Board may now proceed in the instant appeal. 



FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service. 

2.  Type II diabetes mellitus was not manifested in service or in the first post-service year, and is not shown to be related to the Veteran's active service. 

3.  Hypertension was not present during service or in the first post-service year, and the Veteran's current hypertension is not etiologically related to service and was not caused or permanently worsened by service-connected disability. 


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated by active service, nor may service incurrence or aggravation of this disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Hypertension was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the Court has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in letters mailed in April 2008 and July 2008, prior to the initial adjudication of the claims. 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and relevant parts of his service personnel records are associated with his claims file, and pertinent, available, post-service treatment records have been secured.  The National Personnel Records Center (NPRC) has been contacted to verify whether the Veteran had service on land in Vietnam.  Additionally, deck logs of the Veteran's ship, the USS Hancock, for October 10, 1968, have been obtained.  The Board also finds that no additional development, as for medical opinions or examinations is necessary.  In Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, the Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish that he or she has suffered an event, injury, or disease in service in order to trigger VA's obligation to provide a VA medical examination or obtain a medical opinion.  Here, there is no medical evidence of diabetes mellitus or hypertension until many years after the Veteran's naval service.  A medical opinion is not necessary to decide this claim, as such opinion could not establish related disease or injury in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required to accept a medical opinion that is based on the appellant's recitation of medical history).  Evidentiary development in this matter is complete to the extent possible.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Accordingly, the Board will address the merits of the claim.

Law and Regulations 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus or hypertension, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Type II diabetes) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.  As was noted above, the Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008). 

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran urges that he was in Vietnam in October 1968 when a plane he was riding in had to make an unexpected landing on its way to Subic Bay.  He asserts that he arrived in DaNang in the late afternoon on the evening of October 10, 1968, and left the next afternoon.  

The Veteran's service personnel records that are of record show that he served on active duty in the U.S. Navy from November 1966 to November 1968.  There is no evidence that he ever disembarked and set foot on land in Vietnam.  He was awarded the Vietnam Service Medal with Bronze Star and the Vietnam Campaign Medal with Device.  

The Veteran's STRs, including his October 1968 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses of Type II diabetes mellitus or hypertension. 

VA treatment records dated from January 2005 through April 2009 show that the Veteran received ongoing treatment for diabetes and hypertension.  He was initially treated at the Parhump VA primary care facility as a new patient in January 2005.  At that time, he reported that he had diabetes and hypertension.  Oral medications were prescribed for both diabetes and hypertension.  

In January 2008, the Veteran submitted a claim of service connection for diabetes mellitus and hypertension.  He reported that diabetes was diagnosed in 1990 and hypertension was diagnosed in 1980, both at the Parhump VA outpatient clinic.  He maintained that his diabetes was caused by exposure to Agent Orange in service and that his hypertension was due to diabetes. 

In a January 2008 statement, the Veteran reported that he was stationed aboard the USS Hancock CVA-19 while in Vietnam.  He reported that the vessel was stationed offshore of Vietnam for two tours and that he also went onshore to Vietnam but did not have documentation to prove he was in country.  

The RO attempted to verify that the Veteran served in the Republic of Vietnam.  In July 2008, the National Personnel Records Center (NPRC) indicated that it was unable to determine whether the Veteran served in the Republic of Vietnam.  It noted that the Veteran served aboard the USS Hancock (CVA-19) which was in the official waters of the Republic of Vietnam in 1967 from February 4 to 26, March 15to April 12, April 27 to June 5, June 11 to 28, and August 21 to September 4.  It was also there from September 13 to October 10, 1968.  However, no record provided conclusive proof of the Veteran's in-country service.  

The RO denied the claims in February 2009, finding that there was no diabetes or hypertension in service or until January 2005, and there was no documentary evidence of in-country service to allow for presumptive service connection of diabetes.  

Along with his notice of disagreement received at VA in April 2009, the Veteran submitted a statement explaining the circumstances which led to his being in Vietnam.  He reported that he was flown off the USS Hancock October 10, 1968, to prepare the Captain's gig for the ship's next in port period in Subic Bay.  The Captain's gig had been left there to be redecked.  They flew off the ship in the afternoon.  They were in the air for a while when they were told that one engine had low oil pressure and they would be landing in DaNang.  They arrived late afternoon or early evening and spent the night.  The next day about noon they were told that the plane was ready and they were taken to the plane.  They were out by the plane for an hour or more when the Shore Patrol brought the pilot and copilot.  They were drunk and were carried aboard the plane and strapped into their seats.  Then they left for Subic Bay.  When they got to Subic Bay it was Friday afternoon, too late to be checked in so they spent the weekend in the Separation Barracks until Monday when they checked into the Master at Arms Barracks.  

The Veteran also submitted a statement from his comrade dated in March 2009.  The comrade stated that, to the best of his knowledge, he recalled serving on the USS Hancock with the Veteran.  Approximately seven to ten days prior to docking in Subic Bay, the Veteran flew off the ship on a C-2 to check out the Captain's gig in Subic Bay.  This was in early October 1968.  

Additionally, the Veteran submitted a Transfers and Receipts form from his personnel records.  This document shows that, on October 10, 1968, the Veteran was on temporary additional duty (TAD) in connection with Hancock Beach detachment.  This temporary transfer to the Subic Bay Naval Station was at the verbal authority of the CO.  He next reported back to the USS Hancock on October 17, 1968.  

In a VA Form 9 received in January 2010, the Veteran essentially stated that he was diagnosed with diabetes and hypertension in the 1980's.  He stated that he could not get his medical records prior to 1995.  He stated that he did not remember saying he was treated at the VA clinic before 2005.  He claimed he stepped on the ground in DaNang on October 10, 1968.  He reported that he was requesting deck logs for that day.  He was unable to get flight logs for the COD (carrier onboard delivery) aircraft that he flew him off the ship.  He observed that he was on the USS Hancock which was stationed off the coast of Vietnam on Thursday October 10, 1968, and was not shown reporting for duty in Subic Bay until Monday October 14, 1968.  

Deck logs for the USS Hancock for October 10, 1968, were received in January 2010, along with a letter from the National Archives.  The letter reflects that these deck logs were located at the Records of the Bureau of Naval Personnel.  These logs, which were described as non-permanent and thus not in the holdings of the National Archives, do not reflect that a COD aircraft was launched on October 10, 1968, as described by the Veteran.  However, they do record strike aircraft launched that day.

At the hearing before the undersigned, the Veteran testified that he was assigned to get the Captain's gig in the Philippines as it was being redecked with Philippine mahogany.  He and some boson's mates were sent to go and get it out of the yard.  On October 10, 1968, he flew from the USS Hancock but stopped in DaNang because the plane lost engine oil.  Again, he stated he was there from the late afternoon until about one o'clock the next day.  He explained again that they did not get to the Philippines until late on Friday, and they did not check in until October 17, 1968.  He noted that he obtained the deck logs but that flight records were not available.  He remembered the plane was a C-2.  They did not fly in the C-1 that was attached to the ship.  He has left postings on the internet at the Hancock association but has received no responses.  He remembered not wanting to fly with the pilot and copilot when they returned to the plane the next day still drunk.  He remembered that the Shore Patrol tapped his 38 and told him he could not stay.  He also told him that they would be fine once they got airborne and got on oxygen.  He stated that when they got to Subic Bay the gig was not ready.  He stated that he remained in Subic Bay until the ship pulled in on October 17th.  

It is not in dispute that the Veteran now has Type II diabetes mellitus or hypertension.  However, it is neither alleged, nor shown by the record, that these disabilities were present in service or manifested in the Veteran's first year post-service.  Furthermore, there is no medical opinion in the record that directly relates the Veteran's diabetes or hypertension to service or to any event therein.  Accordingly, service connection for Type 2 diabetes mellitus and hypertension on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

The Veteran alleges that his diabetes resulted from his exposure to Agent Orange in service.  However, while the Veteran does contend he was in Vietnam as described, his relevant service personnel records do not show that his "service involved duty or visitation in the Republic of Vietnam."  Inasmuch as he has testified that he was on the ground in Vietnam, the Board has examined his statements in the context of the entire record that has been assembled following thorough development and finds they are not consistent with that record.  While his service personnel record does show he was sent to Subic Bay on October 10, 1968, there is no suggestion that the TAD involved a stop in DaNang.  The available deck logs make no reference to the mission and the detour into DaNang.  The statement from his comrade merely indicates that he recalls, to the best of his knowledge in 2009, that the Veteran left the ship on a C-2 to check out the captain's gig.  That the Veteran left the ship to go TAD to Subic Bay on October 10, 1968, is not the matter in dispute.  What is at issue is whether he was in Vietnam at any time.  The Board has weighed the statements of the Veteran against the documented record, and concludes that his assertions that he was in Vietnam are not credible.  Consequently, the Veteran's claim seeking service connection is not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for diseases, including diabetes mellitus, on a presumptive basis based on herbicide exposure therein for veterans who served on land in Vietnam).  

The Veteran may still establish service connection for diabetes mellitus and hypertension by affirmative and competent evidence that such diseases are related to his service or some event therein.  However, as noted above, the first evidence of a diagnosis of these disabilities is many years after the Veteran's discharge from service in 1968 (1980's according to the Veteran's statements and January 2005 according to VA treatment records).  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that these disabilities are service-related.  Furthermore, there is no competent evidence that links diabetes mellitus and or hypertension to the Veteran's service.  Additionally, there is no service-connected disability to which hypertension may be related on a secondary basis.  

The Veteran believes that his Type II diabetes mellitus is related to Agent Orange exposure in service and that he has hypertension related to the diabetes.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current diabetes mellitus is related to his active service or that hypertension is related to diabetes, were it service-connected, or to service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value. 

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claims. 


ORDER

Entitlement to service connection for Type II diabetes mellitus, to include as secondary to herbicide exposure, is denied. 

Entitlement to service connection for hypertension, including as secondary to service-connected disability, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


